Exhibit 10.2
EXECUTION VERSION


NEITHER THIS WARRANT, AS AMENDED, NOR THE SECURITIES FOR WHICH THIS WARRANT, AS
AMENDED, IS EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES OR BLUE SKY LAWS. NOTWITHSTANDING
THE FOREGOING, THIS WARRANT, AS AMENDED, AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THIS WARRANT, AS AMENDED, MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THIS
WARRANT, AS AMENDED, AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT,
AS AMENDED.


RADISYS CORP.
AMENDMENT NO. 1 TO
WARRANT
Warrant No. 2    Issuance Date: January 3, 2018
Amendment Date: March 30, 2018
RADISYS CORP, an Oregon corporation (the “Company”), and CIDM LendCo, LLC (the
“Holder”), hereby agree to amend the above-referenced Warrant as follows:
1. General. Capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the original Warrant.
2.     Amendment to Section 9(b) of the Original Warrant. Pursuant to Section
17(a) of the original Warrant, Section 9(b) to the original Warrant is hereby
amended and restated in its entirety as follows:
(b)    Pro Rata Distributions. During such time as any obligations under the
Note Purchase Agreement, or the promissory note or notes issued thereunder,
remain outstanding or have not been irrevocably paid in full, the Company shall
not make any distributions of Distributed Property (as defined below) to holders
of Common Stock or set a record date for any such distribution. If the Company,
at any time while this Warrant is outstanding, distributes to holders of Common
Stock (and not to all Holders of Warrants in respect of their ownership thereof)
(i) evidences of its indebtedness, (ii) any security (other than a distribution
of Common Stock covered by the preceding paragraph), (iii) rights or warrants to





--------------------------------------------------------------------------------





subscribe for or purchase any security, or (iv) cash or any other asset (in each
case, “Distributed Property”), then in each such case the Exercise Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution shall be adjusted (effective
on such record date) to equal the product of such Exercise Price times a
fraction of which the denominator shall be the average of the Closing Prices for
the five (5) Trading Days immediately prior to (but not including) such record
date and of which the numerator shall be such average less the then fair market
value of the Distributed Property distributed in respect of one (1) outstanding
share of Common Stock, as determined by the Company’s independent certified
public accountants that regularly examine the financial statements of the
Company (an “Appraiser”). In such event, the Holder, after receipt of the
determination by the Appraiser, shall have the right to select an additional
appraiser (which shall be a nationally recognized accounting firm), in which
case such fair market value shall be deemed to equal the average of the values
determined by each of the Appraiser and such appraiser. From and after the date
that all obligations under the Note Purchase Agreement, and the promissory note
or notes issued thereunder, have been irrevocably paid in full, as an
alternative to the foregoing adjustment to the Exercise Price, at the request of
the Holder delivered before the 90th day after such record date, the Company
will deliver to such Holder, within five (5) Trading Days after such request
(or, if later, on the effective date of such distribution), the Distributed
Property that such Holder would have been entitled to receive in respect of the
Warrant Shares for which this Warrant could have been exercised immediately
prior to such record date. If such Distributed Property is not delivered to a
Holder pursuant to the preceding sentence, then upon expiration of or any
exercise of the Warrant that occurs after such record date, such Holder shall
remain entitled to receive, in addition to the Warrant Shares otherwise issuable
upon such exercise (if applicable), such Distributed Property.


3.     Miscellaneous.
(a)     References to Warrant and Effect of this Amendment No. 1. References in
the original Warrant to “this Warrant” (and indirect references such as
“hereunder”, “hereby”, “herein”, and “hereof” and like expressions) shall be
deemed to be references to the Warrant as modified by this Amendment No. 1.
Except as specifically amended above, the Warrant shall continue to be in full
force and effect and is hereby in all respects ratified and confirmed.
(b)     Counterparts; Facsimile. This Amendment No. 1 to the original Warrant
may be executed in counterparts, each of which shall be deemed an original but
all of which shall constitute one and the same instrument. Facsimile and pdf
signatures of the parties on this Amendment No. 1 to the original Warrant shall
be deemed original signatures, and each party shall forward the original signed
version of such document promptly following electronic transmission.
(c)     GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND


2

--------------------------------------------------------------------------------





INTERPRETATION OF THIS AMENDMENT NO. 1 TO THE ORIGINAL WARRANT SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK (EXCEPT FOR MATTERS GOVERNED BY CORPORATE LAW IN THE STATE OF OREGON).
 




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to Warrant to be
duly executed by its authorized officer as of the date first indicated above.
 
RADISYS CORP.
 
 
By: /s/ Jonathan Wilson   
   Jonathan Wilson
Chief Financial Officer, Vice President of
Finance and Corporate Secretary









    
    
    

--------------------------------------------------------------------------------





Amendment No. 1 to Warrant Accepted and Agreed:
 
 
CIDM LENDCO, LLC
 
 
 
 
 
By: /s/ Julian Singer   
 
 
Julian Singer
 
President







    
    
    